Citation Nr: 1403249	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury

2.  Entitlement to a compensable disability evaluation for residuals of a fracture of the fourth metacarpal, left hand.

3.  Entitlement to a compensable disability evaluation for residuals of a ganglionectomy, left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an August 2013 videoconference hearing, and a transcript of this hearing is of record.

The  the issue of entitlement to a compensable disability rating for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for residuals of a head injury, as well as compensable disability evaluations for residuals of a fracture of the left fourth metacarpal and a left wrist ganglionectomy.

Additional development is required before these issues can be adjudicated.

VA outpatient treatment records dated in March 2013 reflect that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

VA outpatient treatment records also indicate that the Veteran has received vocational rehabilitation services from VA.  In Moore v. Gober, 10 Vet. App.436, 440 (1997), the United States Court of Appeals for Veterans Claims held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  On remand, the Veteran's full vocational and rehabilitation folder, including any assessments administered, should be associated with the Veteran's claim folder.

Finally, the Board notes that the Veteran has not been afforded a VA examination of his service connected left hand and wrist disabilities since December 2010.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the RO should schedule the Veteran for a VA examination of his service connected disabilities.  Regarding the Veteran's service connected residuals of a ganglionectomy, VA outpatient treatment records indicate that the Veteran may suffer from carpal tunnel syndrome in his left wrist and he has been issued a wrist brace.  The VA examiner is asked to indicate whether or not the Veteran does have carpal tunnel syndrome and, if so, whether it is at least as likely as not (fifty percent or greater) that this disability was caused or permanently aggravated by the Veteran's service connected residuals of a left wrist ganglionectomy and left fourth metacarpal fracture.  

Accordingly, the case is REMANDED for the following action:


1. Associate the Veteran's most current VA outpatient treatment records with his claims folder.

2. Associate all records related to benefits the Veteran received under the VA education and vocational rehabilitation program, including all assessments administered as part of that program, with the Veteran's claims folder.

3. Attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If no such records exist, a formal finding of unavailability should be placed of record.  

4. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected residuals of a fracture of the left fourth metacarpal and a left wrist ganglionectomy.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The VA examiner is asked to opine whether the Veteran has a diagnosis of carpal tunnel syndrome, and if so, whether it is at least as likely as not (fifty percent or greater) that this disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include his service connected disabilities of the left hand and wrist.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

